Citation Nr: 1411100	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for mononeuritis multiplex of the left lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for mononeuritis multiplex of the right lower extremity.

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to April 1970.  The Veteran was awarded a Bronze Star for his service.

This case comes before the Board of Veterans' Appeals (the Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is currently under the jurisdiction of the RO in Indianapolis, Indiana.

The Veteran had a hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran was last afforded a VA examination for his mononeuritis multiplex of the left and right lower extremities in November 2009.  During his February 9, 2012 video conference hearing and in an affidavit received the same day, the Veteran stated that his conditions on appeal had worsened since his November 2009 examination.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's mononeuritis multiplex disorders is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unable to maintain substantially gainful employment due to the disabilities currently on appeal, the issue of a TDIU has been raised and is before the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his claim to TDIU, and request that he supply the requisite information.

2.  Request that the Veteran provide or authorize the release of any medical records, not already of record, pertaining to treatment for mononeuritis multiplex of the left and right lower extremities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's mononeuritis multiplex of the left and right lower extremities.  All records received should be associated with the claims file.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner to determine the current nature and severity of his mononeuritis multiplex of the left and right lower extremities.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

The examiner is requested to address whether the Veteran's neurological impairment is in the nature of a neuritis, a neuralgia, and/or paralysis.  If paralysis of any nerve is identified, the examiner must indicate whether the paralysis is complete or incomplete and, if it is incomplete, whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.  

Additionally, the examiner should provide an assessment of any functional impairment caused by the Veteran's mononeuritis multiplex of the left and right lower extremities.  The examiner should also provide information as to whether these service-connected disabilities, either singly or in combination with his other service-connected disabilities (diabetic nephropathy, type II diabetes mellitus, erectile dysfunction, and diabetic retinopathy) result in the Veteran being unable to obtain or retain substantially gainful employment consistent with his educational and work background.  If additional examinations are necessary in order to provide the requested information, such should be scheduled.  If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

5.  After ensuring that the requested actions are completed, the RO or AMC should take any other development actions deemed warranted and readjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


